In this action by the husband for annulment on the ground of fraud, the wife’s motion for a counsel fee was denied. Order reversed on the law and the facts, with $10 costs and disbursements, the motion granted, without costs, and plaintiff *1068directed to.pay defendant a counsel fee of $300, one half payable within ten days after entry of the order hereon, and the balance before trial. In our opinion, the denial of the motion was an improvident exercise of discretion. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.